Citation Nr: 0810474	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  95-14 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a gynecological 
disorder, to include endometriosis, ovarian cyst and 
residuals of bilateral salpingo-oophorectomy and 
hysterectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEAING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983.

This appeal came before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 1994 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that denied service connection for endometriosis, a 
total hysterectomy and bilateral salpingo-oophorectomy.  

The veteran presented testimony on personal hearing in 
February 1997 before the undersigned Veterans Law Judge 
sitting at Cleveland, Ohio.  The case has since been remanded 
by Board decisions in April 1997, October 1998, and March 
2004.

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Board finds that this case must unfortunately be remanded 
for further development.  However, additional information is 
needed which is critical to the proper adjudication of this 
claim.  The appellant's representative recognizes the need 
for further development and requested a remand in the 
Informal Hearing Presentation dated in February 2008. 

The record reflects that pursuant to the most recent Board 
remand in March 2004, it was requested that a physical 
examination be performed in order to determine whether the 
appellant currently had a gynecological condition that had 
its inception in service or was a likely outcome of symptoms 
she experienced during active duty.  The examiner was asked 
to express an opinion as to whether it was at least as likely 
as not that gynecological problems demonstrated during 
service were related to any postservice gynecological 
pathology, including ovarian cysts or endometriosis, and if 
the clinical evidence at that time demonstrated that it was 
at least as likely as not that endometriosis was incurred in 
service.  

The record reflects that the veteran did not report for VA 
examination scheduled in March 2007, and no reason was given 
for her failure to appear.  In any event, the claims folder 
was reviewed by a board-certified gynecologist who stated 
that it was not necessary that she be there in person for 
examination.  Following review of the claims folder, the 
examiner opined that the veteran did not have endometriosis 
in service, nor was it diagnosed at final pathology for a 
hysterectomy [in 1993].  It was found that on the final 
pathology report, what was thought was an endometrioma was in 
fact a hemorrhagic corpus luteum cyst.  

In the Informal Hearing Report dated in February 2008, the 
appellant's accredited representative points out that the 
March 2007 VA examiner did not provide an opinion as to 
whether the veteran's symptoms in service were consistent 
with hemorrhagic corpus luteum cyst, or whether the cyst was 
the cause of or contributed to the total hysterectomy.  In 
pertinent part, it was found a diagnosis of her condition was 
not as important as determining whether the gynecology 
symptoms in service resulted in the current gynecological 
condition.  The representative requested that the case be 
remanded to address this deficiency.  The Board agrees and 
finds that the most recent VA examination in March 2007 is 
inadequate for adjudication purposes.  The Board points out 
that while the examiner found that endometriosis was not 
related to service, no opinion was provided as to whether 
symptoms in service were related to the condition leading to 
hysterectomy.  In view of such, the Board finds that this 
case should be remanded for a supplemental report and 
clarifying opinion. 

Accordingly, the case is REMANDED for the following actions:

1.  The case should be referred to 
the same physician who examined 
the veteran in March 2007 (or 
another physician if that examiner 
is no longer available) for a 
response to the following question 
which should be based on the 
evidence of record.  The claims 
folder and a copy of this remand 
should be provided to the 
examiner.  The examiner should 
indicate whether or not the claims 
folder and remand were reviewed.

The examiner should respond to the 
following question. 

Did the veteran's gynecological 
symptoms during service lead to a 
chronic gynecological condition 
that ultimately led to 
hysterectomy?  

The examiner should provide an 
opinion as to why or why not, and 
a well-reasoned response in this 
regard.  

2.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a medical 
opinion.  If the report is 
insufficient, or if any requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for correction. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

3.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


